DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on December 06, 2021.  Claims 1-24 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han et al. (US 2007/0005208), Wei et al. (US .
Regarding claim 1, Han et al. discloses a system comprising:
at least one image sensor configured to capture a subject image including agricultural produce (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both. The crop image data may represent a windrow or harvested crop lying on the ground and arranged in one or more rows or generally rectangular piles” at paragraph 0019, line 1); and
at least one processor configured to specify a target region in the subject image corresponding to the agricultural produce (“The data processor 12 communicates with a vehicle guidance controller 22. In turn, the vehicle guidance controller 22 directly or indirectly communicates with a steering system 24” at paragraph 0018, line 3) based on:
(a)    reflectance of R light and NIR light derived from the R image data and the NIR image data (“Each pixel or group of pixels of the collected image data may be associated with an intensity level (e.g., intensity level data) or a corresponding pixel value or aggregate pixel value. In one embodiment, the intensity level is a measure of the amount of visible light energy, infra-red radiation, near-infra-red radiation, ultraviolet radiation, or other electromagnetic radiation observed, reflected and/or emitted from one or more objects or any portion of one or more objects within a scene or within an image (e.g., a raw or processed image) representing the scene, or portion thereof” at paragraph 0020, line 8) and

wherein the at least one processor is further configured to calculate the R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce (the reflected and emitted light is determined for all portions of the image data, including areas belonging to background data and not crop areas).
Han et al. does not explicitly disclose an index calculated from reflectance of R light and NIR light derived from the R image data and the NIR image data.
Wei et al. teaches a system in the same field of endeavor of agricultural vehicle guidance comprising: 
at least one image sensor configured to capture a subject image including agricultural produce (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both” at paragraph 0027, line 1), the subject image including red (R) image data and near-infrared (NIR) image data (“where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 20); and 

(a)    an index calculated from reflectance of R light and NIR light derived from the R image data and the NIR image data (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 15), and 
(b)    a geometric pattern of the target region extracted from at least the R image data (“a pattern recognition scheme or other data processing scheme is used to identify or otherwise recognize the shapes of crop rows. For example, the filtered data is aligned with at least two generally linear masks (e.g., generally parallel linear masks) such that each generally linear mask intercepts, overlaps, or is otherwise aligned with (e.g., adjacently bordering or touching an edge of crop rows within the filtered representation) the filtered data in the filtered representation. If required, the separation between the generally linear masks may be determined at one or more points as a proxy or estimate of the separation between the crop rows” at paragraph 0072, line 16),
wherein the at least one processor is further configured to calculate the index based on R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce (the reflected and emitted light is determined for all 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the NDVI as taught by Wei et al. in the guidance system of Han et al. as a way to discriminate between crop material and background.

The Han et al. and Wei et al. combination does not explicitly disclose that the at least one processor is further configured to calculate the index based on measured R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce and reflected light intensity from the agricultural produce in the target region.
Weber et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one processor is further configured to calculate the index based on measured R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce and reflected light intensity from the agricultural produce in the target region (“For the field measurements, the sensor was normalized using the diffuser channels only. The reflectance values for each channel were calculated subtracting the dark current and dividing by the corresponding upward-looking diffuser-channel signal” at page 672, section 2, line 1; “As mentioned above, a way to minimize unwanted effects such as different soil optical properties, illumination geometries and meteorological factors is to define the NDVI involving red (650-670nm) spectral bands related with chlorophyll absorption and near infrared (NIR, 800-1000nm) for green biomass detection” at page 673, line 4).


The Han et al., Wei et al. and Weber et al. combination does not explicitly disclose that the at least one processor is configured to estimate a growth situation of the agricultural produce based on the target region in the subject image corresponding to the agricultural produce.
Johnson teaches a system in the same field of endeavor of plant growth observation, wherein the at least one processor is configured to estimate a growth situation of the agricultural produce (“In some embodiments, the alert may be generated upon an occurrence of an event, such as a weather event, a predicted yield of the crop (e.g., when optimum crop ripeness is detected)” at col. 6, line 44) based on the specified region in the subject image corresponding to the agricultural produce (“instructions to compute crop status from externally gathered image data, and issue alerts if so required based on the pre-defined acceptability parameters” at col. 9, line 67; “FIG. 8 contains three images of a field captured by a UAV over a period of days and illustrates changes in the crop's condition over time. These images are indicative of the type of image and related data that the crop status analyzer and alert generator will receive and analyze to determine a field's nutrient status and changes in that status over time” at col. 19, line 12).

Regarding claim 2, the Han et al., Wei et al., Weber et al. and Johnson combination discloses a system 
wherein the index calculated from the reflectance of R light and NIR light is a Normalized Difference Vegetation Index (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” Wei et al. at paragraph 0029, line 15)), and 
the at least one processor is configured to specify the target region corresponding to the agricultural produce if both of the following conditions are met: 
(a)    the NDVI of the target region exceeds a threshold value (“In step S718, a data processor 12 or image parameter evaluator 16 determines whether or not the maximum image parameter value is greater than a certain threshold value (e.g., a threshold value of NDVI or another color-related parameter that indicates a minimum degree or reliability of the vision guidance data). In one embodiment, the user may define the certain threshold value based upon studies, empirical tests, user preferences, where a desired degree of correlation exists between the reliability of the vision guidance data and the certain threshold value. If the maximum image parameter value 
(b)    the geometric pattern of the target region matches a predetermined characteristic information of the agricultural produce (“a pattern recognition scheme or other data processing scheme is used to identify or otherwise recognize the shapes of crop rows. For example, the filtered data is aligned with at least two generally linear masks (e.g., generally parallel linear masks) such that each generally linear mask intercepts, overlaps, or is otherwise aligned with (e.g., adjacently bordering or touching an edge of crop rows within the filtered representation) the filtered data in the filtered representation. If required, the separation between the generally linear masks may be determined at one or more points as a proxy or estimate of the separation between the crop rows” Wei et al. at paragraph 0072, line 16).
Regarding claim 3, the Han et al., Wei et al., Weber et al. and Johnson combination discloses a system wherein the at least one image sensor includes an image sensor, and the image sensor includes: 
red pixels which capture the R image data, and NIR pixels which capture the NIR image data (“Each pixel or group of pixels of the collected image data may be associated with an intensity level (e.g., intensity level data) or a corresponding pixel value or aggregate pixel value. In one embodiment, the intensity level is a measure of the amount of visible light energy, infra-red radiation, near-infra-red radiation, ultraviolet radiation, or other electromagnetic radiation observed, reflected and/or emitted from one or more objects or any portion of one or more objects within a scene or within an image (e.g., a raw or processed image) representing the scene, or portion thereof” Han et al. 
Regarding claim 9, the Han et al., Wei et al., Weber et al. and Johnson combination discloses a system wherein data including the subject image is configured to be locally accessible by the at least one processor such that the at least one processor estimates the growth situation of the agricultural produce based on the target region without receiving the subject image over an internet connection (“The threshold scan line intensity value may be determined by empirical studies, trial-and-error, field tests, or otherwise, and may vary with the type of vegetation (e.g., corn versus soybeans), vegetation status or health (e.g., plant tissue nitrogen level) and the ambient lighting conditions, for instance” Han et al. at paragraph 0067, line 11, implying that that the pattern is estimated based upon the plant growth health; “The scan lines are not transmitted by the imaging device 10, but are received by the imaging device 10 within at least one of the visible light spectrum, the infra-red light spectrum, the near infra-red light spectrum, and the ultraviolet light spectrum. If the imaging device 10 collects data 
Regarding claim 15, Han et al. discloses device comprising:
at least one processor (“The data processor 12 communicates with a vehicle guidance controller 22. In turn, the vehicle guidance controller 22 directly or indirectly communicates with a steering system 24” at paragraph 0018, line 3) configured to:
receive a subject image including agricultural produce, the subject image including red (R) image data and near-infrared (NIR) image data (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both. The crop image data may represent a windrow or harvested crop lying on the ground and arranged in one or more rows or generally rectangular piles” at paragraph 0019, line 1) and
specify a target region in the subject image corresponding to the agricultural produce (“In one embodiment, the data processor 12 comprises a discriminator 19, a definer 14, a spatial correlation evaluator 16, an alignment detector 18 (e.g., search engine), and an offset calculator 21. The discriminator 19 facilitates distinguishing harvested crop image data (e.g., windrow image data or windrow pixels) from background image data (e.g., background pixels).” at paragraph 0025, line 1),
wherein the at least one processor is configured to specify the target region corresponding to the agricultural produce based on:
(a)    reflectance of R light and NIR light derived from the R image data and the NIR image data (“Each pixel or group of pixels of the collected image data may be 
(b)    a geometric pattern of the target region extracted from at least the R image data (“The discriminator 19 may cooperate with the image segmenter 20 to produce a segmented image. The image segmenter 20 may remove or filter information from the color collected image data to produce a grey-scale, mono-chrome, color, HSV or other segmented image data that excludes background data or all scene data outside of the windrows or harvested crop image data. For example, the segmented image data may be expressed as binary image data, where a pixel value may have one of two states (e.g., sufficient intensity value or insufficient intensity value)” at paragraph 0035, line 5),
wherein the at least one processor is further configured to calculate the R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce (the reflected and emitted light is determined for all portions of the image data, including areas belonging to background data and not crop areas).
Han et al. does not explicitly disclose an index calculated from reflectance of R light and NIR light derived from the R image data and the NIR image data.
Wei et al. discloses a device comprising: 

receive a subject image including agricultural produce, the subject image including red (R) image data and near-infrared (NIR) image data (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both” at paragraph 0027, line 1), the subject image including red (R) image data and near-infrared (NIR) image data (“where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 20); and 
specify a target region in the subject image corresponding to the agricultural produce (“The data processor 12 may process the collected images to identify the relative position of a vehicle with respect to the crop reference feature (e.g., crop rows)” at paragraph 0027, last sentence), 
wherein the at least one processor is configured to specify the target region corresponding to the agricultural produce based on: 
(a)    an index calculated from reflectance of R light and NIR light derived from the R image data and the NIR image data (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 15), and 

wherein the at least one processor is further configured to calculate the index based on R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce (the reflected and emitted light is determined for all portions of the image data, including areas belonging to background data and not crop areas).
The Han et al. and Wei et al. combination does not explicitly disclose that the at least one processor is further configured to calculate the index based on measured R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce and reflected light intensity from the agricultural produce in the target region.
Weber et al. teaches a device in the same field of endeavor of crop monitoring, wherein the at least one processor is further configured to calculate the index based on measured R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce and reflected light intensity from the agricultural produce in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a radiometer as taught by Weber et al. to gather the NDVI data of the Han et al. and Wei et al. combination as it is “capable of responding to rapid changes in illuminating conditions, thus making the measurements independent of cloudy sky conditions” (Weber et al. at Conclusions, line 3).


The Han et al., Wei et al. and Weber et al. combination does not explicitly disclose that the at least one processor is configured to estimate a growth situation of the agricultural produce based on the target region in the subject image corresponding to the agricultural produce.
Johnson teaches a device in the same field of endeavor of plant growth observation, wherein the at least one processor is configured to estimate a growth situation of the agricultural produce (“In some embodiments, the alert may be generated upon an occurrence of an event, such as a weather event, a predicted yield of the crop 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the alert system as taught by Johnson to identify the particular crop rows of the Han et al., Wei et al. and Weber et al. combination to indicate which crops are mature and ready for harvesting.
Regarding claim 21, the Han et al., Wei et al., Weber et al. and Johnson combination discloses a system,
wherein the at least one image sensor and the at least one processor are configured to be disposed on a farmland (“The data processor 12 may process the collected images to identify the relative position of a vehicle with respect to the crop image (e.g., windrow or row of harvested crop lying on the ground)” Han et al. at paragraph 0019, last sentence; “The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both. The crop image data may contain one or more crop rows, a harvested swath, a transition between a cut crop and uncut crop, a transition between a 
the at least one processor is configured to specify the target region corresponding to the agricultural produce on the farmland (“FIG. 9 illustrates an example of a user interface 900 that may assist a user when reviewing information related to crop status” Johnson at col. 19, line 44).
Regarding claim 24, the Han et al., Wei et al., Weber et al. and Johnson combination discloses a system wherein said at least one image sensor is further configured to measure the R light intensity and the NIR light intensity of the incident light by capturing an image of a diffuser panel having a known reflectance (“For the field measurements, the sensor was normalized using the diffuser channels only. The reflectance values for each channel were calculated subtracting the dark current and dividing by the corresponding upward-looking diffuser-channel signal” Weber et al. at .


Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han et al., Wei et al., Weber et al. and Johnson as applied to claim 1 above, and further in view of Koselka et al. (US 2006/0213167).
Regarding claim 4, the Han et al., Wei et al., Weber et al. and Johnson combination discloses the elements of claim 1 as described above.
The Han et al., Wei et al., Weber et al. and Johnson combination does not explicitly disclose that the at least one image sensor includes two image sensors disposed a predetermined distance from each other, and each of the two image sensors includes red pixels which capture the R image data.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one image sensor includes two image sensors disposed a predetermined distance from each other, and each of the two image sensors includes red pixels which capture the R image data (“Several stereo camera pairs may be located around the perimeter of the platform. These camera pairs are shown in FIG. 1 as " Stereo Cameras Around Robot Body". These cameras enable the robot to view a significant area at all times. The robot may use these cameras to navigate through the fields and to map the fruit and vegetables located near the outside of the plants” at paragraph 0105, line 1).

Regarding claim 5, the Han et al., Wei et al., Weber et al., Johnson and Koselka et al. combination discloses a system wherein the at least one processor is configured to obtain information of a size of the agricultural produce based on the subject image from at least one of the two image sensors (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” Koselka et al. at paragraph 0045, line 3).
Regarding claim 6, the Han et al., Wei et al., Weber et al., Johnson and Koselka et al. combination discloses a system wherein the two image sensors are configured to capture a stereoscopic image of the agricultural produce (“Several stereo camera pairs may be located around the perimeter of the platform. These camera pairs are shown in FIG. 1 as " Stereo Cameras Around Robot Body". These cameras enable the robot to view a significant area at all times. The robot may use these cameras to navigate through the fields and to map the fruit and vegetables located near the outside of the plants” Koselka et al. at paragraph 0105, line 1).
Regarding claim 8, the Han et al., Wei et al., Weber et al. and Johnson combination discloses the elements of claim 1 as described above.

Koselka et al. teaches a system in the same field of endeavor of crop monitoring wherein the at least one processor is implemented in a server, and the at least one image sensor is configured to transmit the subject image to the at least one processor in the server over a network connection (“The map may originate from a scout robot, or other source whether robotic or not or any other system capable of producing a map such as a computer system that is configured to generate a map from photographs” at paragraph 0021, line 4; “The communications device may be utilized to couple with another robot or server in order to transmit a map of the fruit in a field” at paragraph 0104, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a centralized server as taught by Koselka et al. for the processing the image data of the Han et al., Wei et al., Weber et al. and Johnson combination as a way to offload the heavier computation to a faster, more powerful computer, thereby freeing space on the vehicle that can be better served for other functionality.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han et al., Wei et al., Weber et al. and Johnson as applied to claim 1 above, and further in view of Dube (US 2010/0115830).
claim 7, the Han et al., Wei et al., Weber et al. and Johnson combination discloses the elements of claim 1 as described above.
The Han et al., Wei et al., Weber et al. and Johnson combination does not explicitly disclose that the at least one processor is configured to estimate a growth situation of the agricultural produce based on the R image data and the NIR image data.
Dube teaches a method in the same field of endeavor of plant growth observation, 
wherein the at least one processor is configured to estimate a growth situation of the agricultural produce based on the R image data and the NIR image data (“Also, it provides means for predicting growth and " time to reach harvest time" or time and cost to obtain "minimal quality criteria" from the parameters obtained from trained NN data” at paragraph 0086, line 12; paragraph 0099 also shows that the NN is trained using NDVI data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the NDVI to calculate the expected harvest time as taught in Dube in the system of the Han et al., Wei et al., Weber et al. and Johnson combination to provide "means for achieving plants best performance within a determined period of time. It also provides means for rapidly detecting and identifying plants that are not achieving the predicted (expected) best performance” (Dube at paragraph 0086, line 8).
Regarding claim 10, the Han et al., Wei et al., Weber et al., Johnson and Dube combination discloses a system wherein the at least one processor is configured to estimate the growth situation to calculate a growth index (“The NDVI (normalized .

Claims 16, 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han et al., Koselka et al., Johnson and Dube et al.
Regarding claim 16, Han et al. discloses a method of producing agricultural products, comprising:
growing agricultural produce (“The discriminator 19 facilitates distinguishing harvested crop image data (e.g., windrow image data or windrow pixels) from background image data (e.g., background pixels). The windrows may comprise any harvested crop (e.g., hay straw or forage), plant clippings, rakings, or vegetative materials that are arranged in rows or piles on the ground, for example.” at paragraph 0025, line 4),
capturing, by at least one image sensor, a subject image including the agricultural produce (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, 
specifying, by at least one processor, a target region in the subject image corresponding to the agricultural produce (“In one embodiment, the data processor 12 comprises a discriminator 19, a definer 14, a spatial correlation evaluator 16, an alignment detector 18 (e.g., search engine), and an offset calculator 21. The discriminator 19 facilitates distinguishing harvested crop image data (e.g., windrow image data or windrow pixels) from background image data (e.g., background pixels).” at paragraph 0025, line 1), 
calculating a reflectance of R light and NIR light based on (i) the R image data and the NIR image data of the agricultural produce (“The discriminator 19 may cooperate with the image segmenter 20 to produce a segmented image. The image segmenter 20 may remove or filter information from the color collected image data to produce a grey-scale, mono-chrome, color, HSV or other segmented image data that 
Han et al. does not explicitly disclose monitoring a growth situation of the agricultural produce; and harvesting the agricultural produce at a proper harvest timing.
Koselka et al. teaches a method in the same field of endeavor of crop monitoring, comprising 
monitoring a growth situation of the agricultural produce (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” at paragraph 0045, line 3); and 
harvesting the agricultural produce at a proper harvest timing (“The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” at paragraph 0052, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Han et al. “to more accurately predict crop sizes and yields earlier in the 

The Han et al. and Koselka et al. combination does not explicitly disclose monitoring a growth situation of the agricultural produce based on the reflectance in the target region in the subject image corresponding to the agricultural produce.
Johnson teaches a method in the same field of endeavor of plant growth observation, comprising
monitoring a growth situation of the agricultural produce (“In some embodiments, the alert may be generated upon an occurrence of an event, such as a weather event, a predicted yield of the crop (e.g., when optimum crop ripeness is detected)” at col. 6, line 44) based on the reflectance and the target region in the subject image corresponding to the agricultural produce (“instructions to compute crop status from externally gathered image data, and issue alerts if so required based on the pre-defined acceptability parameters” at col. 9, line 67; “FIG. 8 contains three images of a field captured by a UAV over a period of days and illustrates changes in the crop's condition over time. These images are indicative of the type of image and related data that the crop status analyzer and alert generator will receive and analyze to determine a field's nutrient status and changes in that status over time” at col. 19, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the alert system as taught by Johnson to identify the particular crop rows of the Han et al. and Koselka et al. combination to indicate which crops are mature and ready for harvesting.

The Han et al., Koselka et al. and Johnson combination does not explicitly disclose monitoring a growth situation of the agricultural produce based on the reflectance in the target region.
Dube teaches a method in the same field of endeavor of plant growth observation, comprising:
monitoring a growth situation of the agricultural produce based on the reflectance in the target region (“Also, it provides means for predicting growth and " time to reach harvest time" or time and cost to obtain "minimal quality criteria" from the parameters obtained from trained NN data” at paragraph 0086, line 12; paragraph 0099 also shows that the NN is trained using NDVI data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the NDVI to calculate the expected harvest time as taught in Dube in the system of the Han et al., Koselka et al. and Johnson combination to provide "means for achieving plants best performance within a determined period of time. It also provides means for rapidly detecting and identifying plants that are not achieving the predicted (expected) best performance” (Dube at paragraph 0086, line 8).
Regarding claim 17, the Han et al., Koselka et al., Johnson and Dube et al. combination discloses a method further comprising: 
estimating the proper harvest timing based on the growth situation (“The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” Koselka et al. at paragraph 0052, line 2; “Also, it provides 
Regarding claim 19, the Han et al., Koselka et al., Johnson and Dube et al. combination discloses a method as described in claim 16 above.
The Han et al., Koselka et al., Johnson and Dube et al. combination does not explicitly disclose that capturing the subject image includes capturing images of a same subject of the agricultural produce from different angles.
However, Koselka et al. further teaches a method wherein capturing the subject image includes capturing images of a same subject of the agricultural produce from different angles (“Several stereo camera pairs may be located around the perimeter of the platform. These camera pairs are shown in FIG. 1 as " Stereo Cameras Around Robot Body". These cameras enable the robot to view a significant area at all times. The robot may use these cameras to navigate through the fields and to map the fruit and vegetables located near the outside of the plants” at paragraph 0105, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the stereo camera system as taught by Koselka et al. for the single camera of the Han et al., Koselka et al., Johnson and Dube et al. combination as a way to incorporate depth information about the observed crop, which can better approximate the shape characteristic of the plant.
Regarding claim 20, the Han et al., Koselka et al., Johnson and Dube et al. combination discloses a method wherein estimating the proper harvest timing includes: 

estimating a second harvest timing of the agricultural produce in a second region of a farm based on the growth situation of the agricultural produce in the second region (for another crop type, the harvest timing would feasibly be different, as its growing period would vary from the first crop), and 
wherein harvesting the agricultural produce includes harvesting the agricultural produce in the first region according to the estimated first harvest timing, and harvesting the agricultural produce in the second region according to the estimated second harvest timing (“Depending on the complexity of the action plan, the robots may create the action plan in "real time" as the robot is harvesting, pruning, culling or performing any other agricultural function. Alternatively, for complex maps or action plans that require significant computation, it may not be possible to create an action plan in real time as the action robot is working” Koselka et al. paragraph 0062, line 1; crops are harvest according to their planned harvest timings).
Regarding claim 22, the Han et al., Koselka et al., Johnson and Dube et al. combination discloses a system,
wherein capturing the subject image includes providing the at least one image sensor over a farmland (“The discriminator 19 facilitates distinguishing harvested crop 
specifying the target region in the subject image includes the at least one processor executing instructions at the farmland to specify the target region (“FIG. 9 illustrates an example of a user interface 900 that may assist a user when reviewing information related to crop status” Johnson at col. 19, line 44).
Regarding claim 23, the Han et al., Koselka et al., Johnson and Dube et al., combination discloses a method further comprising,
transferring data including the subject image without using an internet connection such that the data is accessible by the at least one processor at the farmland (“The scan lines are not transmitted by the imaging device 10, but are received by the imaging device 10 within at least one of the visible light spectrum, the infra-red light spectrum, .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han et al., Koselka et al., Johnson and Dube et al. as applied to claim 16 above, and further in view of Wei et al.
The Han et al., Koselka et al., Johnson and Dube et al. combination discloses a method as described in claim 16 above.
The Han et al., Koselka et al., Johnson and Dube et al. combination does not explicitly disclose that monitoring the growth situation includes calculating a growth index of the agricultural produce based on the R image data and the NIR image data.
Wei et al. teaches a method in the same field of endeavor of agricultural vehicle guidance, wherein monitoring the growth situation includes calculating a growth index of the agricultural produce based on the R image data and the NIR image data (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the NDVI as taught by Wei et al. in the guidance system of the Han et al., Koselka et al., Johnson and Dube et al. combination as a way to discriminate between crop material and background.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han et al., Wei et al., Weber et al., Johnson and Dube as applied to claim 7 above, and further in view of Koselka et al.
Regarding claim 11, the Han et al., Wei et al., Weber et al., Johnson and Dube combination discloses the elements of claim 7 as described above.
The Han et al., Wei et al., Weber et al., Johnson and Dube combination does not explicitly disclose that the at least one processor is configured to estimate an amount of the agricultural produce to be harvested based on information derived from the estimated growth situation.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one processor is configured to estimate an amount of the agricultural produce to be harvested based on information derived from the estimated growth situation (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” at paragraph 0045, line 3; “The data acquired by the scout, coupled with the historical data collected for that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Han et al., Wei et al., Weber et al., Johnson and Dube combination “to more accurately predict crop sizes and yields earlier in the growing season and to improve harvesting and marketing strategies” (Koselka et al. at paragraph 0051, line 2).
Regarding claim 12, the Han et al., Wei et al., Weber et al., Johnson and Dube combination discloses the elements of claim 7 as described above.
The Han et al., Wei et al., Weber et al., Johnson and Dube combination does not explicitly disclose that the at least one processor is configured to estimate a proper harvest timing based on the growth situation.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one processor is configured to estimate a proper harvest timing based on the growth situation (“The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” at paragraph 0052, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Han et al., Wei et al., Weber et al., Johnson and Dube combination “to more accurately predict crop sizes and yields earlier in the growing season and to improve harvesting and marketing strategies” (Koselka et al. at paragraph 0051, line 2).
claim 13, the Han et al., Wei et al., Weber et al., Johnson and Dube combination discloses the elements of claim 7 as described above.
The Han et al., Wei et al., Weber et al., Johnson and Dube combination does not explicitly disclose that the information of the growth situation includes a size of the agricultural produce.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein information of the growth situation includes a size of the agricultural produce (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” at paragraph 0045, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Han et al., Wei et al., Weber et al., Johnson and Dube combination “to more accurately predict crop sizes and yields earlier in the growing season and to improve harvesting and marketing strategies” (Koselka et al. at paragraph 0051, line 2).
Regarding claim 14, the Han et al., Wei et al., Weber et al., Johnson and Dube combination discloses the elements of claim 7 as described above.
The Han et al., Wei et al., Weber et al., Johnson and Dube combination does not explicitly disclose that the at least one processor is configured to generate a mapping data of an agricultural region based on information derived from the estimated growth situation.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one processor is configured to generate a mapping data of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Han et al., Wei et al., Weber et al., Johnson and Dube combination “to more accurately predict crop sizes and yields earlier in the growing season and to improve harvesting and marketing strategies” (Koselka et al. at paragraph 0051, line 2).


Response to Arguments

	Summary of Remarks (@ response page labeled 8): “However, such teaching is not a teaching or suggestion to calculate an index based on reflected light intensity from the crop and on incident light intensity not reflected from the crop. As such, Han and Wei fail to teach or suggest that the at least one processor is further configured to
calculate the index based on measured R light intensity and NIR light intensity of incident light that is not reflected from the agricultural produce and reflected light intensity from the agricultural produce in the target region, as claimed.”

	Examiner’s Response: This argument is moot in view of the newly cited Weber et al. reference.

	Summary of Remarks (@ response page labeled 11): “Applicant submits that Han and Wei are not properly combinable with Johnson to arrive at the subject matter of amended claim 1. Johnson is entirely unrelated to vehicular guidance as disclosed by Han and Wei. The person of ordinary skill in the art of vehicular guidance using a crop image would have no reason to consult the teachings of Johnson relating to generating an alert and would find nothing of value relating to vehicular guidance in the teachings of Johnson. The generation of an alert based on crop status data, as disclosed by Johnson, is not related to vehicular guidance using a crop image. The alert disclosed by Johnson would not improve the vehicular guidance of Han and Wei. The mere fact that Han, Wei and Johnson disclose acquiring crop images is not a sufficient basis for combining Han and Wei with Johnson. For at least these reasons, the combination of Han, Wei and Johnson is improper and should be withdrawn.”

	Examiner’s Response: Johnson’s disclosure is relevant to providing information about plant growth and crop health.  Harvest vehicles use information about crop health and growth in addition to processing images for vehicle guidance (see Figure 7 of Lindores, US 2012/0109614, and the associated description; also "The invention is not limited to crop sensing application such as nitrogen analysis. The light receiving unit and image processor arrangement may be used in vehicle guidance by using processed images to follow crop rows, recognize row width, follow implement markers and follow crop edges in tillage operations”, Dickson, US 6,160,902 at col. 11, line 8).  Therefore, it 

	Summary of Remarks (@ response page labeled 12): “However, Koselka does not describe estimating the growth situation of the plants based on a specified region of an image of the plants. In fact, Koselka is silent with regard to estimating a growth situation of the plants based on analysis of an image or of a specified region of an image. As such, Koselka fails to teach or suggest that the at least one processor is configured to estimate a growth situation of the agricultural produce based on the target region in the subject image corresponding to the agricultural produce, as claimed.”

	Examiner’s Response: As Applicant has amended the claim to clarify that the growth situation is based on the reflectance in the target region, the scope of the claim has changed.  The Dube et al. reference is now incorporated for this specific portion of the claim as demonstrated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662